PER CURIAM.
We reverse the final summary judgment entered against the plaintiffs, James and Patricia Hancock, and in favor of defendants, R.C. Stevens Construction Company, Lockwood Greene Engineers, Inc., and David Mize. The defendants were a general contractor, and an engineering company and its agent, respectively.
In short, Mr. Hancock, a worker employed by Flowers Baking Company, was injured when he slipped and fell upon a stairway that was under construction at the bakery. The stairway work was not completed and, for instance, there was a rubber/vinyl covering yet to be installed over the stairs at the time of the slip and fall. Hancock put his foot down on one of the steps and his foot shot out from under him, causing him to fall down the stairs. There were no warning signs and none of the construction areas were blocked off or roped off. Hancock alleged negligent management of construction, negligent failure to warn and close off portions of the work area.
In our view, there were genuine issues of material fact, which made it improper for the trial court to enter final judgment as a matter of law. For instance, there were issues as to whether the stairs were defective and whether the defendants were negligent in the supervision of the construction area and in failing to warn and in failing to prohibit the use of the stairs while they were under construction.
We reverse the final summary judgment and remand for further proceedings.
REVERSED AND REMANDED.
DOWNEY, LETTS and WALDEN, JJ., concur.